DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5-9, 11, 12, 14-19, 21, 23, 26, and 27 are pending in the application.  Claims 2-4, 10, 13, 20, 22, 24, 25, and 28-68 have been cancelled.  Claims 1, 5, 7-9, 11, 14-19, 21, 23, 26, and 27 have been amended by the Applicant.  Claims 16, 18, 19, 21, 26, and 27 have been further amended via Examiner’s Amendment (see below).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/27/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roy Gross on 1/27/21.


IN THE CLAIMS
Claim 7 has been amended as follows:
7.	The tympanoplatic patch applicator of claim 6, wherein the deployment stem is bent, and further comprises a first spring configured to transfer an adjustment of the posture adjustor to a corresponding adjustment of the orientation of the patch over a bend of the deployment stem.

Claim 15 has been amended as follows:
15.	The tympanoplatic patch applicator of claim 11, wherein the deployment stem is bent, and wherein the debridement actuator is configured to advance and retract the outer sleeve relative to the middle sleeve over a bend of the deployment stem.

Claim 16 has been amended as follows:
16.	The tympanoplatic patch applicator of claim 15, wherein the deployment stem further comprises a second spring configured to transfer a motion of the debridement actuator to the outer sleeve over the bend of the deployment stem, thereby enabling an advancement and a retraction of the outer sleeve relative to the middle sleeve over the bend.

Claim 18 has been amended as follows:
18.	A method for deploying a patch at [[the]] an internal side of a perforated tympanic membrane, comprising: 
the patch, affixed to the distal end of the deployment stem of the tympanoplatic patch applicator of claim 1, into an ear canal;
penetrating a perforation of a tympanic membrane with the patch; 
using [[a]] the deployment control provided with the handle of the tympanoplatic patch applicator to maneuver [[a]] the filament-based deployment system that releases the patch from the distal end of the deployment stem at the internal side of the tympanic membrane; and 
deploying the patch on the internal side of the perforated tympanic membrane.

Claim 19 has been amended as follows:
19.	The method of claim 18, further comprising, while the patch is positioned at the internal side of the tympanic membrane, aligning [[the]] an orientation of the patch with [[the]] an orientation of the perforated tympanic membrane by rotating [[the]] a posture adjustor to rotate [[a]] the middle sleeve of the tympanoplatic patch applicator, wherein the patch is secured to a beveled distal end of the middle sleeve.

Claim 21 has been amended as follows:
21.	The method of claim 18, further comprising activating a debriding actuator disposed with the handle of the tympanoplatic patch applicator to advance at least one debridement blade to a distal end of the deployment stem, and rotate the at least one debridement blade about [[the]] a circumference of the perforation.


26.	The method of claim 18, wherein deploying comprises pulling the patch proximally to come into contact with [[an]] the internal side of the tympanic membrane by pulling the tympanoplatic patch applicator proximally, and securing the patch to the tympanic membrane using a fresh blood as a glue.

Drawings
5.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Page 1 of the Drawings filed 1/21/21 is distorted.  Some of the arrows/reference numerals on Figure 1A appear to not be pointing to anything (100, 114, 116, 124, 132, 134).  There are two figures on this page, but only Figure 1A is labeled.  It is unclear whether the reference numerals on the other Figure (presumably Figure 1B) are properly positioned.  There is a large black box on the bottom of the page that should not be present.  The Applicant has agreed to correct these issues.
Page 3 of the Drawings filed 1/21/21 is distorted.  The reference numerals and “Fig. 1D” appear to be misplaced.  “Fig. 1E” also appears to be misplaced.  The reference numerals on Figure 1E appear to not be properly positioned.  There is a large black box at the bottom of the page that should not be present.  The Applicant has agreed to correct these issues.
Page 4 of the Drawings filed 1/21/21 is distorted.  It appears that part of the image is cut off.  Some of the reference numerals appear to be out of place (108, 136, 138a, 142).  It is unclear if this page is intended to have one figure or two.  Only Figure 
Page 7 of the Drawings filed 1/21/21 also appears to be cut off.  The reference numerals and arrows appear to be improperly positioned.  The Applicant has agreed to correct these issues.
Figure 2E on page 9 of the Drawing filed 1/21/21 appears to be cut off.  It is unclear if the reference numerals are correctly positioned.  There is a black box at the bottom of the page that should not be present.  The Applicant has agreed to correct these issues.
Figures 3A and 3B on page 11 of the Drawings are also distorted.  It is unclear if they have been cut off or not.  The reference numerals and “Fig. 3A” are not positioned correctly.  It is unclear if the reference numerals on Fig. 3B are correctly positioned.  There is a black box at the bottom of the page that should not be present.  The Applicant has agreed to correct these issues
Page 13 of the Drawings has two Figures present, but only one (Fig. 3E) is labeled.  The other is not, and contains no reference numerals.  It is unclear if Fig. 3E has been cut off or not.  The reference numerals of page 13 appear to be improperly positioned.  There are two black boxes at the bottom of the page that should not be present.  The Applicant has agreed to correct these issues.
The reference numerals of Figures 4A and 4B on page 15 of the Drawings are not properly positioned.  There is a black box at the bottom of the page that should not be present.  The Applicant has agreed to correct these issues.
Page 17 of the Drawings has two Figures present, but only one (Fig. 4E) is labeled.  The other is not, and contains no reference numerals.  It is unclear if Fig. 4E has been cut off or not.  The reference numerals of Figure 4E are improperly positioned.  There are two black boxes at the bottom of the page that should not be present.  The Applicant has agreed to correct these issues.
Page 21 of the Drawings appears to have been cut off.  The reference numerals are out of position.  There is a black box at the bottom of the page that should not be present.  The Applicant has agreed to correct these issues.
Figure 7C was objected to in the Office Action mailed 9/22/20 for shading issues.  These issues have not been remedied in the Drawings filed 1/21/21.  The Examiner is concerned that this Figure will lose legibility when reproduced on the patent.  The Applicant has agreed to correct these issues.
Figure 7D was objected to in the Office Action mailed 9/22/20 for shading issues.  These issues have not been remedied in the Drawings filed 1/21/21.  The Examiner is concerned that this Figure will lose legibility when reproduced on the patent.  The Applicant has agreed to correct these issues.
Figures 8C, 8D, and 8F were objected to in the Office Action mailed 9/22/20 for shading issues.  These issues have not been remedied in the Drawings filed 1/21/21.  The Examiner is concerned that the grayscale shading these Figures will lose legibility when reproduced on the patent.  The Applicant has agreed to correct these issues
Figures 9A-9H were objected to in the Office Action mailed 9/22/20 for shading issues.  These issues have not been remedied in the Drawings filed 1/21/21.  The 
In summary, the Applicant has agreed to correct all distortions, misplaced reference numerals/arrows, and improper shading in the figures.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 




Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18, 19, 21, 23, 26, and 27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/24/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 5-9, 11, 12, 14-19, 21, 23, 26, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office Action filed 09/22/2020, claim 3 was indicated allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In the response, the Applicant amended independent claim 1 to incorporate the subject matter of claim 3 and intervening claim 2, which are now cancelled.  Claims 5-9, 11, 12, and 14-17 are all dependent on claim 1, thus are also allowable over the prior art of record.
Claim 18, which was previously withdrawn from consideration for being drawn to a non-elected invention, has been amended to require the patentable subject matter of claim 1.  Claim 18 has been rejoined and is allowable over the prior art of record for the same reasons as claim 1.  Claims 19, 21, 23, 26, and 27 are dependent on claim 18, thus are also allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771          

/DIANE D YABUT/Primary Examiner, Art Unit 3771